Citation Nr: 0403179	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-10 134	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the veteran is entitled to an extension of her 
delimiting date for education assistance benefits under 
Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran has unverified active military service from 
October 1980 to October 1984, and from January 1985 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an undated action taken in what 
appears to have been July 2001 and an October 2002 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

In order to properly address the reasons for this remand a 
brief recitation of pertinent facts is required.

The veteran is seeking an extension of the delimiting date 
for education assistance benefits under Chapter 30, Title 38, 
United States Code.  She has expressed a desire for varying 
lengths of an extension but at the least to have her date 
extended to January 2003 to cover her last period of 
enrollment in school.  Evidence of record indicates that the 
veteran did complete her program as of December 2002.  The RO 
has determined that her delimiting date is August 31, 2002.

The veteran submitted a request for extension in July 2001 
and another such request in September 2002.  In September 
2002, the veteran reported that she was diagnosed with post-
traumatic stress disorder (PTSD) in April 2001.  She said 
that this was the reason she was not able to use her 
education benefits within the 10-year period after service.  

The RO wrote to the veteran and informed her that she needed 
to submit several items to support her claim.  The veteran 
was advised to submit information on the beginning and ending 
dates of the period during which she could not go to school 
or attend training because of her disability.  She was also 
asked to provide information on each job she held during the 
period of her disability.  This was to include the name and 
address of each employer and the beginning and ending dates 
of employment and weekly hours worked.  Finally, the veteran 
was requested to provide a statement from a doctor who 
treated her.  The statement was to include information on a 
diagnosis and treatment, length of period for the disability, 
and time during which the disability prevented the veteran 
from going to school or attending training.

The veteran responded in October 2002.  She said she could 
not provide specific information on why she could not go to 
school during the period from 1992 to 2002.  She said that 
she had just found out that she had PTSD in 2001.  She 
provided partial copies of VA outpatient records, dated in 
2001, that reflected outpatient therapy for PTSD.  

The RO denied her claim in October 2002.  The RO noted that 
the veteran had failed to provide the requested information.

The veteran provided additional information in November 2002.  
She included part of a November 2002 VA rating decision.  The 
rating decision denied entitlement to service connection for 
PTSD; however, the veteran was granted entitlement to a non-
service connected disability pension.  The rating decision 
appears to have based the grant on diagnoses of PTSD and 
major depression.  The rating decision indicates that the 
veteran submitted her claim for disability compensation 
benefits in May 2001.  

The RO issued a statement of the case (SOC) in December 2002.  
The SOC noted the receipt of medical evidence but continued 
to deny the veteran's claim because she had failed to provide 
an employment history and a statement from her doctor.  The 
SOC did not address the November 2002 rating decision that 
determined the veteran was unemployable because of her PTSD 
and major depression.

The veteran submitted her substantive appeal in April 2003.  
She included a VA mental hygiene clinic entry dated in March 
2003.  The psychiatrist listed several events that he said 
led to the veteran's development of PTSD and the subsequent 
disruption of her life to include inability to finish school, 
hold a job, maintain a relationship or have a stable mood.  
The entry did not provide any further details regarding the 
date the disability began.  The veteran also submitted 
information from the Internal Revenue Service (IRS) to show 
her earnings for tax years 1996-2001. 

The veteran's case was certified on appeal in May 2003.

The Board notes that there are several problems that require 
a remand in order to afford the veteran due process and to 
ensure proper development of her claim.  At the outset, the 
veteran's dates of service need to be verified.  The SOC 
indicated that service department information showed dates of 
service from January 1981 to August 1992.  However, the 
November 2002 VA rating decision shows two distinct periods 
of active military service.  The first from October 1980 to 
October 1984 and the second from January 1985 to August 1992.  
Other evidence of record also indicates there was a break in 
service.  The veteran's period(s) of military service should 
be verified.  While it appears there is no dispute as to the 
veteran's final discharge date, it is necessary to have her 
proper periods of service documented in the record.

The evidence submitted by the veteran with her substantive 
appeal in April 2003 must be addressed in a supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31(b)(1) 
(2003).  Moreover, the veteran must also be provided the 
applicable provisions of law and regulation regarding 
extension of her delimiting date under Chapter 30.  (The 
provisions cited in the December 2002 SOC appear to pertain 
to claims involving Chapter 32 benefits.)  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
she should submit, if any, and of 
the information or evidence that VA 
will yet obtain with respect to her 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  

2.  The veteran's service dates must 
be verified with the service 
department.  The RO should also 
obtain complete copies of the 
records submitted by the veteran, 
including the November 2002 rating 
decision.  In this regard, the 
veteran should be specifically asked 
about treatment for disability at VA 
facilities or at any private 
facility.  All VA treatment or 
evaluation records that may be 
pertinent to this claim should be 
obtained, and any private records 
should also be sought after 
obtaining the necessary release(s) 
from the veteran.  (It appears that 
a claims file for compensation and 
pension purposes has been created in 
this veteran's case.  If so, this 
file should be associated with the 
education file and evidence 
contained therein relative to any 
disability that may have affected 
the veteran's ability to attend 
school or training should be 
considered.  This file should be 
forwarded to the Board along with 
the education file if the benefit 
sought is not granted.)

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case, with citation 
to the pertinent provisions of law 
and regulation, and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

